Citation Nr: 0016438	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-12 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder instability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee instability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a herniated cervical disc.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
December 1974, from April 1979 to April 1981, and from 
October 1982 to November 1997.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Houston, Texas (RO), which granted the 
veteran service connection and assigned him 10 percent 
evaluations for right shoulder instability, right knee 
instability, a herniated cervical disc, chronic back strain, 
and a hiatal hernia with gastroesophageal reflux disease.

The Board notes that the RO has incorrectly certified for 
appeal the following five issues:  (1) entitlement to service 
connection for a right shoulder condition; (2) entitlement to 
service connection for a right knee condition; (3) 
entitlement to service connection for a herniated cervical 
disc; (4) entitlement to service connection for chronic back 
strain; and (5) entitlement to service connection for a 
hernia.  For the reasons noted in the body of this decision, 
the Board has recharacterized the first four issues as shown 
on the previous page.  With regard to the fifth issue, the 
Board points out that, although the veteran initiated an 
appeal of the RO's assignment of a 10 percent evaluation for 
his digestive system disability, he never perfected his 
appeal with regard to that issue.  Rather, in a VA Form 9 
(Appeal to Board of Veterans' Appeals) received in August 
1998, he specifically indicated that he was only appealing 
the RO's denial of his shoulder, back and right knee claims.  
Accordingly, the issue of whether the veteran is entitled to 
an initial evaluation in excess of 10 percent for a hiatal 
hernia with gastroesophageal reflux disease is not now before 
the Board for appellate review.



REMAND

In a rating decision dated June 1998, the RO granted the 
veteran service connection and assigned him 10 percent 
evaluations for multiple disabilities.  In a written 
statement received in July 1998, the veteran initiated an 
appeal of the RO's assignment of the initial 10 percent 
evaluations.  In August 1998, in response to this statement, 
the RO issued a statement of the case (SOC).  The SOC notes 
the issues on appeal as entitlement to service connection for 
right shoulder instability, right knee instability, a 
herniated cervical disc, chronic back strain, and a hiatal 
hernia with gastroesophageal reflux disease, and contains 
regulations pertinent to service connection claims.  

The RO has mischaracterized the issues on appeal, and has not 
provided the veteran and his representative with the 
regulations pertinent to the actual issues that have been 
prepared for appellate review.  Moreover, based on the 
representative's VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated October 1998, it is 
unclear whether the veteran and his representative are aware 
of the actual issues being appealed.    

The United States Court of Appeals for Veterans Claims has 
held that, when the Board addresses in its decision a 
question that has not yet been addressed by the RO, the Board 
must consider: 1) whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question; 2) whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and 3) whether the SOC provided to the claimant fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1999).  If 
not, the matter must be remanded to the RO to avoid prejudice 
to the claimant.  Bernard v. Brown, 4 Vet.App. 384, 393 
(1993).  In this case, the veteran has not been given 
adequate notice of the need to submit evidence or argument on 
the questions on appeal.  In addition, the SOC that the RO 
furnished the veteran in August 1998 does not comply with the 
requirements outlined in 38 C.F.R. § 19.29 because it does 
not contain applicable law and regulations pertinent to the 
questions on appeal.

Accordingly, to avoid prejudice to the veteran, this claim is 
remanded to the RO for the following development:

The RO should furnish the veteran and his 
representative a statement of the case 
that correctly lists the issues on appeal 
and contains a summary of the facts and 
law and regulations applicable to those 
issues.  The RO should provide the 
veteran and his representative an 
opportunity to respond to the SOC before 
the claims folder is returned to this 
Board for further appellate review. 

The purpose of this REMAND is to ensure the veteran due 
process of law.  At this time, the Board does not intimate 
any opinion as to the merits of this appeal.  While this 
appeal is in Remand status, the veteran may submit additional 
evidence and argument in support of his appeal.  However, he 
is not required to act until he is further notified by the 
RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




